OLD REPUBLIC INTERNATIONAL CORPORATION Annual Meeting of Shareholders Friday, May 28, 2010 3:00 p.m., Chicago Time Offices of Old Republic International Corporation 22nd Floor Conference Center 307 North Michigan Avenue Chicago, Illinois 60601 Important Notice Regarding the Availablility of Proxy Materials for the Annual Meeting: The Annual Report/Proxy Statement is/are available at www. proxyvote.com. _ OLD REPUBLIC INTERNATIONAL CORPORATION 307 North Michigan Avenue Chicago, Illinois 60601 This proxy is solicited by the Board of Directors for use at the Annual Meeting on May 28, 2010. Theundersigned hereby appoints KARL W. MUELLER, SPENCER LEROY III andA. C. ZUCARO or any one of them (with fullpower of substitution in each) the proxy or proxies of the undersigned to vote, as designated below, all shares of Old Republic International Corporation Common Stock that the undersigned is entitled to vote at the annual meeting of the shareholders to be held in the 22nd Floor Conference Center at the offices of Old Republic International Corporation, 307 North Michigan Avenue, Chicago, Illinois 60601, onMay 28, 2010, at 3:00 P.M., Chicago Time (CT), or at any adjournment thereof. This proxy, when properly executed, will be voted in the manner directed herein by the undersigned shareholder.If no direction is made, this proxy will be voted FOR PROPOSALS 1 AND 2 AND IN THE PROXY'S DISCRETION UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS THEREOF. Continued and to be signed on reverse side VOTE BY INTERNET - www.proxyvote.com Use the Internet to transmit your voting instructions and for electronic delivery of information up until 12:00 P.M. (CT) Time on May 27, 2010. Have your proxy card in hand when you access the web site and follow the instructions to obtain your records and to create an electronic voting instruction form. OLD REPUBLIC INTERNATIONALCORP.VOTE BY PHONE - 1-800-690-6903 307 N. MICHIGAN AVENUEUse any touch-tone telephone to transmit your voting instructions up until 12:00 CHICAGO, IL 60601-5382P.M. (CT) Time on May 27, 2010. Have your proxy card in hand when you call and ATTN: WILLIAM J. DASSOthen follow the instructions. VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope we have provided or return it toVote Processing,c/o Broadridge, 51Mercedes Way, Edgewood, NY 11717. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: KEEP THIS PORTION FOR YOUR RECORDS _ DETACH AND RETURN THIS PORTION ONLY THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. For Withhold For AllTo withhold authority to vote for any All All Exceptindividual nominee(s), mark "For All Except" and write the number(s) of the The Board of Directors recommends that you votenominee(s) on the line below FOR the following: 1.Election of Directors ooo Nominees 01 Jimmy A. Dew02 John M. Dixon03 Dennis P. Van Mieghem The Board of Directors recommends you vote FOR the following proposal(s): For Against Abstain 2.To approve an amendment to the Old Republic International Corporation 2006 Incentive Compensation Plan ooo NOTE: Such other business as may properly come before the meeting or any adjournment thereof. Please sign exactly as your name(s) appear(s) hereon When signing as attorney, executor, administrator, or other fiduciary, please give full title as such. Joint owners should each sign personally. All holders must sign. If a corporation or partnership, please sign in full corporate or partnership name, by authorized officer. Signature (PLEASE SIGN WITHIN BOX) Date Signature (Joint Owners) Date
